Case 2:19-cv-13562-SDW-LDW Document 11 Filed 11/27/19 Page 1 of 1 PageID: 58




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY




  SELVIN VOSQUEZ,

         Plaintiff,
                                                     Dkt No.: 2:19-cv-13562-SDW-LDW
  vs.

  A. PIGNA & SON MASON
  CONTRACTORS, INC., and ENRICO
  PIGNA, individually,

         Defendants.



                                             ORDER


        THIS MATJ’ER, having been submitted jointly by the parties by Motion to Approve the

 Parties Settlement and dismiss this action with prejudice, pursuant to Rule 41(a)(2) of the

 Federal Rules of Civil Procedure, and the Court having considered the papers filed in support of

 the Motion, and for good cause shown;


        IT IS on this c7’(Y      day of        2019


        ORDERED that the parties settlement is approved and this matter is dismissed with

 prejudice.




                                                                                      U.S.D.J.




                                                 1
